Citation Nr: 0217982	
Decision Date: 12/12/02    Archive Date: 12/18/02

DOCKET NO.  02-10 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from January 1942 to 
December 1945.  He died in June 2001.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a January 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO) which denied 
the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
June 2001 due to acute coronary insufficiency as a 
consequence of coronary artery disease; other significant 
medical conditions not directly contributing to death 
included quadriplegia due to cervical stenosis, 
hypertension, and post-traumatic stress disorder.

3.  At the time of the veteran's death, service connection 
was in effect for a prostatectomy with chronic urinary 
infection and urethral stricture and residuals of malaria, 
with a disability rating of 40 percent for the 
prostatectomy.

4.  Coronary artery disease was not manifested during 
service or for many years thereafter, and is not shown to 
be causally or etiologically related to the veteran's 
service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service 
origin.  38 U.S.C.A. §§ 1101, 1110, 1310, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.301, 3.302, 3.303, 3.304, 
3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's claim that the 
veteran's death from acute coronary insufficiency due to 
coronary artery disease was related to his active service.  
Specifically, the appellant maintains that the veteran's 
coronary artery disease was secondary to the veteran's 
history of hypertension, which should have been service-
connected.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete her claim.  
The rating decision and statement of the case, as well as 
additional correspondence to the appellant, have notified 
her of the evidence considered, the pertinent laws and 
regulations, and the reason that her claim was denied.  
The RO indicated that it would review the information of 
record and determine what additional information is needed 
to process the appellant's claim.  The RO also informed 
the appellant of what the evidence must show in order to 
warrant entitlement to service connection for the cause of 
the veteran's death and provided a detailed explanation of 
why such service connection was not granted.  In addition, 
the statement of the case included the criteria for 
granting service connection for the cause of the veteran's 
death, as well as other regulations pertaining to her 
claim.  Similarly, letters to the appellant, from the RO, 
notified the appellant as to what kind of information was 
needed from her, and what she could do to help her claim.  
See Quartuccio v. Principi, 16 Vet. App.  183,187 (2002) 
(requiring VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  
In this regard, the veteran's service medical records and 
the veteran's death certificate are of record.  In 
addition, the RO requested additional information, 
including the veteran's treatment history and medical 
providers.  However, the appellant failed to submit any 
additional information.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) ("The duty to assist is not always a 
one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
the putative evidence.").  The appellant and her 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this 
appeal, and the Board is satisfied that the requirements 
under the VCAA have been met.  As such, the Board finds 
that the duty to assist was satisfied and the case is 
ready for appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran had active military service from January 1942 
to December 1945. According to the veteran's death 
certificate, he died in June 2001 as a result of acute 
coronary insufficiency due to coronary artery disease.  
During his lifetime, the veteran had established service 
connection for prostatectomy with chronic urinary 
infection and urethral stricture and for residuals of 
malaria.  A disability evaluation of 40 percent was in 
effect for his prostatectomy with chronic urinary 
infection and urethral stricture.  Service connection was 
not in effect for any other disabilities.

Service medical records are entirely negative for a 
diagnosis of hypertension or coronary artery disease.  A 
Physical Examination report, dated January 16, 1942, shows 
a blood pressure reading of 132/88.  According to the 
veteran's January 18, 1942 Report of Physical Examination, 
the veteran's blood pressure was 124/82 before exercise 
and 120/80 three minutes after exercise and his 
cardiovascular system was normal.  The veteran's Report of 
Physical Examination for separation, dated December 1945, 
indicates that the veteran's blood pressure was 146/90 
before exercise and 136/90 three minutes after exercise, 
with a normal cardiovascular system and a normal chest x-
ray.

Although the appellant failed to provide any information 
as to the veteran's treating physicians and medical 
history, several medical records and VA examination 
reports were associated with the veteran's claims file 
prior to his death.  These records first show diagnoses of 
hypertension and coronary artery disease in October 1999.  
Nonetheless, VA examination reports and treatment records 
dated from 1946 to 1999 show blood pressure readings of:  
127/80 in 1946, 138/80 in 1947, 120/78 in 1949, 112/76 in 
1966, 136/80 in 1971, and 140/78 in 1989.  No diagnoses of 
hypertension or coronary artery disease were noted.  
Examinations during this time period showed:  normal chest 
and heart examination in 1946, a normal cardiovascular 
system without hypertrophy or heart murmurs and a normal 
respiratory system in 1947, a normal cardiovascular and 
respiratory system in 1947, a normal heart examination 
with regular rhythm and without murmur in 1966, and a 
normal heart and chest examination in 1971.  

An October 1999 VA Medical Certificate indicates that the 
veteran had coronary artery disease with inferior, septal, 
and lateral wall ischemia.  The record also indicates that 
the veteran had spinal stenosis of C2 through C5, which 
could not be treated surgically due to his coronary artery 
disease with three-vessel occlusion.  Examination at that 
time showed that the veteran's lungs were clear to 
auscultation and percussion and that the veteran had a 
regular heart rate without murmurs.  Impressions included 
cervical stenosis and cervical spondylosis with incomplete 
tetraplegia, subluxation of cervical vertebrae, severe 
coronary artery disease with inferior septal and lateral 
wall ischemia, left cerebrovascular accident with right 
hemiparesis, hypertension, post-traumatic stress disorder, 
neurogenic bladder and bowel, chronic pain syndrome, and 
osteoarthritis.  The veteran's prognosis was considered 
poor due to his coronary artery disease and cervical 
lesions.

According to VA law and regulations, service connection 
may be granted for disabilities resulting from a disease 
or injury incurred or aggravated during active service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d).  Service incurrence will be presumed for 
certain chronic diseases, such as cardiovascular disease, 
if manifested to a compensable degree within one year 
after active service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Further, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service-connected.  
See 38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability 
to be considered the primary cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related thereto.  
See 38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must 
be shown that it contributed substantially or materially, 
that it combined to cause death, or that it aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c)(1).   It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish 
a causal connection between service or a disability of 
service origin and the veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of evidence 
is against a claim for service connection for the cause of 
the veteran's death.  There is no medical evidence which 
shows that the coronary artery disease that caused the 
veteran's death was in any way related to the veteran's 
service.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. 
§§ 3.303, 3.312.  Service medical records contain no 
evidence of coronary artery disease or hypertension and 
the evidence reflects that coronary artery disease and 
hypertension were first manifest many years following 
service.  The evidence clearly indicates that the 
veteran's hypertension and coronary artery disease were 
first manifested over forty years after his service, as 
the first diagnoses of hypertension and coronary artery 
disease were noted in 1999, which indicates that the 
veteran was first diagnosed with these disorders between 
the 1989 and 1999 examinations.  While the Board 
acknowledges that service medical records did show what 
might be considered borderline, elevated blood pressure 
readings at the veteran's separation from service, no 
diagnosis of hypertension or coronary artery disease was 
indicated through the 1989 medical record.  It is also 
noteworthy that the veteran's death certificate did not 
indicate that the veteran's coronary artery disease was a 
consequence of his hypertension or any service-connected 
disorders.  Rather, the veteran's death certificate 
reflects that the veteran's acute coronary insufficiency 
was due to coronary artery disease, without any additional 
contributing factors causally relating the veteran's death 
to his service.  Accordingly, the medical evidence does 
not establish that the veteran's death was related to his 
active service.

The Board also acknowledges the appellant's statements, 
which allege that the veteran's elevated blood pressure 
readings at discharge were actually hypertension, which 
contributed to or caused his death from coronary artery 
disease.  However, the appellant does not appear to have 
any medical expertise or training, and, as such is not 
competent to offer an opinion on an issue requiring 
medical evidence for resolution.  See Van Slack at 502, 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay witnesses are not competent to 
offer medical opinions or evidence of medical causation, 
as it requires medical expertise). Therefore, while the 
Board does not doubt the sincerity of the appellant's 
beliefs that the veteran's death may have been partly due 
to his service, there is no credible medical evidence that 
the blood pressure readings at discharge from service 
represented hypertension or otherwise caused or 
substantially contributed to the veteran's death.  See id.

Furthermore, the RO requested that the appellant provide 
the VA with the information necessary to obtain the 
veteran's medical records relating to his treatment for 
hypertension and coronary artery disease from the 
veteran's discharge to his death.  However, the appellant 
failed to cooperate in enabling the RO to obtain the 
veteran's medical records, as she did not respond to the 
RO's requests for information.  As such, there is simply 
no probative medical evidence of record to support the 
appellant's contentions.  See 38 U.S.C.A. § 5103A(d) (VA 
does not have an affirmative duty to obtain an examination 
of a claimant or a medical opinion from Department 
healthcare facilities if the evidence of record contains 
adequate evidence to decide a claim). 

In conclusion, the preponderance of the evidence is 
against the appellant's claim that the veteran's death was 
causally related to his active service.  As there is not 
an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would 
give rise to a reasonable doubt in favor of the appellant, 
the provisions of 38 U.S.C.A. § 5107(b), as amended, are 
not applicable, and the appeal is denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

